COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              HELLEN BANGURA
                                                                                   MEMORANDUM OPINION*
              v.      Record No. 2236-14-4                                             PER CURIAM
                                                                                       JUNE 9, 2015
              ALEXANDRIA DEPARTMENT
               OF COMMUNITY & HUMAN SERVICES


                                FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                                James C. Clark, Judge

                                (Douglas A. Steinberg, on brief), for appellant.

                                (Jonathan Westreich, Special Counsel to the Alexandria Department
                                of Community and Human Services; James L. Banks, Jr., City
                                Attorney; Jill A. Schaub, Senior Assistant City Attorney; Sameena
                                Sabir, Guardian ad litem for the minor children; Office of the City
                                Attorney, on brief), for appellee.


                      Hellen Bangura (mother) appeals the orders regarding three of her children, S.K., P.B., and

              I.S.1 The circuit court terminated mother’s parental rights and approved the goal of adoption for

              P.B.2 Mother argues that the trial court erred by (1) terminating her parental rights to P.B. under

              Code § 16.1-283 because the evidence did not prove that she failed to rehabilitate herself within the

              statutory time frame, and specifically, (A) terminating her parental rights pursuant to Code

              § 16.1-283(C)(1) because there was insufficient evidence to prove that she “failed to provide or

              substantially plan for the future of the child for a period of six months after the child’s placement in


                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       While the foster care case was pending, mother gave birth to another child in July 2014.
              That child is not a subject of these proceedings.
                      2
                       Mother’s assignments of error relate to the termination of her parental rights to P.B., so
              this Court will not review the trial court’s rulings for S.K. and I.S.
foster care;” (B) terminating her parental rights pursuant to Code § 16.1-283(C)(2) because there

was insufficient evidence to prove that she failed to make “substantial progress towards elimination

of the conditions which led to or required continuation of the child’s foster care placement within

twelve months;” and (C) terminating her parental rights pursuant to Code § 16.1-283(B) because

she made substantial progress toward correcting or eliminating the conditions that would allow the

child to be returned home safely; (2) terminating her parental rights under Code § 16.1-283 “when it

had elected outcomes that were less drastic, (placement with other family) than termination and had

not removed or made any steps to protect [her] youngest minor child;” and (3) terminating mother’s

parental rights and approving the goal of adoption for P.B. and approving the goal of family

placement for S.K. and I.S. because it is not in P.B.’s best interests to sever her relationship with her

siblings and mother’s family. Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit. Accordingly, we summarily affirm the decision of the trial

court. See Rule 5A:27.

                                           BACKGROUND

        We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991).

        As of August 2, 2013, mother had three children - - S.K., who was six years old, P.B.,

who was two years old, and I.S., who was one year old.3 A maintenance worker discovered the

children had been left alone in mother’s home. The maintenance worker contacted the police,

who subsequently contacted the Alexandria Department of Community & Human Services (the

Department). The conditions of the home were deplorable. The house was infested with

roaches, bed bugs, and mice. There was no telephone, and the children did not have a contact


        3
            The children have different fathers.
                                                   -2-
number for mother. There was limited food in the house, and hazardous chemicals, including

pesticides and cleaning supplies, were within the children’s reach. There were no beds, and the

bathroom and bedroom had “a strong odor.” S.K. told the social worker that she frequently cares

for her siblings when her mother works and, as a result, misses school.

       Mother arrived two hours after the police arrived. She denied leaving the children home

alone. She said that she asked her roommate to watch the children because her babysitter was

not available. Mother became increasingly aggressive. She threatened to kill herself and others.

The police detained her and transported her to receive psychiatric treatment.

       The Department removed the children and placed them in foster care. The Alexandria

Juvenile and Domestic Relations District Court (the JDR court) found that the children were

abused and neglected.

       Due to the situation on August 2, 2013, mother was charged with six felonies and three

misdemeanors. The trial court granted her motion to strike the three counts of reckless care of a

child and three counts of causing cruelty and injury to a child. She was convicted of three counts

of contributing to the delinquency of a minor.

       The Department provided numerous services to mother. They recommended that she

participate in a mental health examination, which she did on September 5, 2013. The examiner

stated that mother “appears unable to function independently as a parent” and was “at high risk

for child abuse and neglect.” The examiner made several recommendations, including individual

psychotherapy, a psychological examination, home-based services, stable housing, and reliable

childcare. Mother subsequently participated in a psychological evaluation. The examiner

concluded that “[r]isk for child neglect is high” and that mother’s “ability to effectively care for

her children, make thoughtful decisions, and problem solve may be significantly compromised

due to her limited comprehension abilities, depressive symptoms, and her difficulties with

                                                 -3-
emotional regulation.” The examiner recommended a neuropsychology evaluation, individual

psychotherapy, continued contact with her children, parenting classes, and development of her

support networks. As a result of the recommendations, mother started weekly meetings with a

therapist.

          In February 2014, the Department placed I.S. with his father, and S.K. and P.B. with their

maternal great aunt and uncle. In March 2014, S.K.’s father expressed interest in having custody

of S.K.

          The Department arranged for weekly supervised visitation between mother and the

children. Mother attended most visitations, but had to cancel some visits due to illness and work.

In September 2014, mother did not return the telephone calls from the social worker who was

trying to schedule visitation. Mother did not visit with the children in September or October

2014.

          The Department also assisted mother with housing. She had difficulty paying the rent,

despite being employed at the time. Then, in July 2014, mother was fired from her job. Her

fourth child was born in July 2014. She received financial assistance with her housing, and she

also received food stamps.

          On October 7, 2014, the JDR court terminated mother’s parental rights to P.B. and

approved the goal of adoption. It approved the permanency plan to return S.K. to her father’s

home4 and I.S. to his father’s home.5 Mother appealed these orders to the circuit court.

          The parties appeared before the circuit court on November 19, 2014. After hearing the

evidence and argument, the circuit court found that it was in P.B.’s best interests to terminate

mother’s parental rights to P.B. pursuant to Code § 16.1-283(B), (C)(1), and (C)(2). The circuit


          4
              There was a concurrent goal of adoption for S.K.
          5
              I.S.’s father was awarded custody.
                                                   -4-
court then entered orders terminating mother’s parental rights to P.B. and approving the goal of

adoption. The circuit court also entered orders approving the permanency planning goals for S.K.

and I.S.6 This appeal followed.

                                             ANALYSIS

        “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16

(1986) (citations omitted).

                                        Assignment of error #1

        Mother argues that the trial court erred in terminating her parental rights to P.B. pursuant to

Code § 16.1-283(B), (C)(1), and (C)(2) because the evidence did not prove that she failed to

rehabilitate herself within the statutory time frame.

        A court may terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

                [S]ubsection C termination decisions hinge not so much on the
                magnitude of the problem that created the original danger to the
                child, but on the demonstrated failure of the parent to make
                reasonable changes. Considerably more “retrospective in nature,”
                subsection C requires the court to determine whether the parent has
                been unwilling or unable to remedy the problems during the period
                in which he has been offered rehabilitation services.



        6
         Counsel for S.K.’s father filed a letter requesting that this Court affirm the trial court’s
ruling regarding S.K. Mother did not assign error to that ruling, so this Court will not review it.
                                                 -5-
Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 271, 616 S.E.2d 765, 772 (2005)

(quoting City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 562-63, 580
S.E.2d 463, 466 (2003)).

       The Department removed the children from mother’s care due to inadequate supervision and

the fact that S.K. missed school to take care of her siblings. There also was concern about the

condition of the home and the presence of pesticides within the children’s reach. The Department

provided numerous services to mother. However, mother was unable to remedy the situation that

led to P.B. being placed in and remaining in foster care. At the time of the circuit court’s hearing,

mother was unemployed. She had been receiving rental assistance for approximately one year, and

that assistance was expiring. Her lease also was ending on November 30, 2014, and she did not

have a plan for where she was going to live or how she was going to pay for it.

       The Department cancelled two visits in October 2014 because “[t]here were concerns about

Ms. Bangura’s mental and emotional stability at the time of the scheduled visits.” After the children

were removed, the Department arranged for mother to have a mental health interview and a

psychological examination. In both reports, there was concern about mother’s ability to parent.

The examiners predicted a high risk of child neglect. Despite mother’s involvement with a

therapist, the social worker testified that mother still “gets very easily overwhelmed and when she is

faced with a problem or situation that is not to her liking[,] she can get extremely emotional and is

not able to rationalize or make a plan in those moments.”

       The social worker testified that mother had not made the progress necessary to have P.B.

returned to her. “The twelve-month time limit established by Code § 16.1-283(C)(2) was

designed to prevent an indeterminate state of foster care ‘drift’ and to encourage timeliness by

the courts and social services in addressing the circumstances that resulted in the foster care

placement.” L.G. v. Amherst Cnty. Dep’t of Soc. Servs., 41 Va. App. 51, 56, 581 S.E.2d 886,

                                                 -6-
889 (2003). “It is clearly not in the best interests of a child to spend a lengthy period of time

waiting to find out when, or even if, a parent will be capable of resuming his [or her]

responsibilities.” Kaywood v. Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

       At the time of the circuit court’s hearing, P.B. had been in foster care for approximately

fifteen months. Mother had not substantially remedied the conditions that led to P.B. being placed

and remaining in foster care. The trial court did not err in terminating mother’s parental rights to

P.B. pursuant to Code § 16.1-283(C)(2).

       When a trial court’s judgment is made on alternative grounds, we need only consider

whether any one of the alternatives is sufficient to sustain the judgment of the trial court, and if

so, we need not address the other grounds. See Fields v. Dinwiddie Cnty. Dep’t of Soc. Servs.,

46 Va. App. 1, 8, 614 S.E.2d 656, 659 (2005) (the Court affirmed termination of parental rights

under one subsection of Code § 16.1-283 and did not need to address termination of parental

rights pursuant to another subsection). Therefore, we will not consider whether the trial court

erred in terminating mother’s parental rights to P.B. pursuant to Code § 16.1-283(B) and (C)(1).

                                           Assignment of error #2

       Mother argues that the trial court erred in terminating her parental rights to P.B. because

mother still had custody of her infant at the time of the circuit court hearing. As noted above,

mother had a fourth child in July 2014 and, as of November 2014, the child was still in her

custody. Mother notes that the social worker “conceded she could care for an infant, and in fact

was doing so at the time of the hearing.” Mother asserts that her parental rights to P.B. should

not have been terminated because the Department did not have concerns about her ability to care

for the infant. At the time of the hearing, the Department was monitoring the situation between

mother and the infant. In its brief, the Department states that the “situation has subsequently

                                                 -7-
changed.” However, the custodial arrangement with the infant does not affect mother’s ability to

care for P.B. The evidence proved that mother was unable to remedy the situation within twelve

months to care for P.B.

                                         Assignment of error #3

       Mother argues that termination of her parental rights to P.B. and the goal of adoption are

not in P.B.’s best interests because the different outcomes for S.K., I.S, and P.B. may mean that

P.B. loses contact with her siblings.

       When considering termination of parental rights, “the paramount consideration of a trial

court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

       The evidence proved that P.B. needed permanency, and adoption was the best way to

achieve permanency for P.B. Contrary to mother’s arguments, the trial court did not err in

determining P.B.’s best interests.

                                         CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                        Affirmed.




                                               -8-